Exhibit 10.59

AMENDMENT TWO

TO THE

SAVINGS EQUALIZATION PLAN OF NEWMONT

WHEREAS, the Savings Equalization Plan of Newmont (the “Plan”) was restated by
Newmont USA Limited (the “Plan Sponsor”) effective December 31, 2008; and

WHEREAS, the Plan Sponsor wishes to amend the Plan effective January 1, 2011;
and

WHEREAS, Section 9.02 of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2011 as follows:

1. Section 3.02, “Bonus Deferrals,” subsection (a) is restated as follows:

(a) A Participant may elect to defer a portion of his Bonus Compensation by
filing an Enrollment Agreement with the Administration Committee or its delegate
subject to the following rules:

(i) With respect to individuals who become eligible during the course of the
Plan Year, including newly hired eligible employees, an election to defer Bonus
Compensation must be made within 30 days after first becoming eligible for the
Plan. The election shall apply only to Bonus Compensation earned after the
election is made.

(ii) With respect to current Participants, an employee who is eligible for the
Plan as of the first day of the Plan Year and continuing through the date his
Bonus Compensation election is made, an election to defer Bonus Compensation
that is performance-based compensation may be made on or before six months
before the end of the performance period or, if earlier, before the date the
performance-based compensation is substantially certain to be paid. In such
case, the Enrollment Agreement must be filed on or before the expiration of the
sixth month of the Plan Year for which the bonus payment is determined.
Notwithstanding the foregoing, in no event may an election to defer
performance-based compensation be made after such compensation is readily
ascertainable. “Performance-based compensation” for purposes of this Section
means compensation that is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 months and shall be interpreted in accordance with
Treasury Regulation Section 1.409A-1(e).

2. The Administration Committee or its delegate is hereby authorized to take any
action necessary or advisable to implement this amendment.

 

Savings Equalization Plan of Newmont

Amendment Two Effective January 1, 2011

Page 1 of 2



--------------------------------------------------------------------------------

The foregoing was adopted this 28th day of December, 2011.

 

    NEWMONT USA LIMITED       By:  

/s/    Stephen P. Gottesfeld

      Name:   Stephen P. Gottesfeld       Title:   Vice President

 

Savings Equalization Plan of Newmont

Amendment Two Effective January 1, 2011

Page 2 of 2



--------------------------------------------------------------------------------

AMENDMENT ONE

TO THE

SAVINGS EQUALIZATION PLAN OF NEWMONT

WHEREAS, the Savings Equalization Plan of Newmont (the “Plan”) was restated by
Newmont USA Limited (the “Plan Sponsor”) effective December 31, 2008; and

WHEREAS, the Plan Sponsor wishes to amend the Plan effective January 1, 2010;
and

WHEREAS, Section 9.02 of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2010 as follows:

1. Section 2.01, Eligibility and Participation,” is restated as follows:

Section 2.01. Eligibility and Participation. The Board of Directors or its
delegate shall from time to time in its sole discretion select those employees
of the Company who are eligible to participate in the Plan. In order to be
eligible to participate in this Plan, an employee must be (a) eligible to
participate in the Savings Plan and (b) among a select group of management or
highly compensated employees of the Company. An hourly paid employee will not be
eligible to participate in the Plan. In no event will an employee with Base
Compensation of less than $175,000 be eligible to participate in the Plan.
Notwithstanding the foregoing compensation requirement, any individual who
satisfied the eligibility requirements of the Plan as in effect prior to
December 31, 2008, who meets the above requirements other than the compensation
requirement and who had assets credited to his or her account in 2008 and who
continues to meet such criteria, shall be eligible to participate in the Plan.
Once an employee becomes eligible to participate in the Plan, such employee
shall have a plan entry date as of the first payroll 30 days after the
eligibility requirements are met.

2. The Administration Committee or its delegate is hereby authorized to take any
action necessary or advisable to implement this amendment.

The foregoing was adopted this 31st day of December, 2010.

 

NEWMONT USA LIMITED By:   /s/    Stephen P. Gottesfeld Name:   Stephen P.
Gottesfeld Title:   Vice President

 

Savings Equalization Plan of Newmont

Amendment One Effective January 1, 2010

Page 1 of 1